Citation Nr: 0028730	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly death pension for a surviving 
spouse based on the need of aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
November 1942.  The appellant was awarded death pension 
benefits from the date of the veteran's death, which occurred 
in June 1975.  The appellant was awarded special monthly 
death pension on the basis of being housebound by an April 
1999 rating decision, effective January 25, 1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana,, Regional Office (RO).  


REMAND

The appellant claims that she is unable to perform daily 
tasks as a result of her deteriorating vision, thereby 
requiring the assistance of another to help her with her 
bathing, dressing, feeding, and performing needs of nature.  
She also argues that she has diabetes, high blood pressure, 
and a heart condition, which were not evaluated at a January 
1999 aid and attendance examination.  

The examiner who performed the January 1999 aid and 
attendance examination was an ophthalmologist, and he opined 
that the appellant could care for the needs of nature, feed 
herself, dress herself, bathe herself, get out of bed, and 
remain out of bed all day.  He also indicated that she could 
walk only 20 feet before requiring rest.  He reported that 
her corrected visual acuity was 20/400 in each eye.  

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board 
believes that a visual fields examination would be helpful in 
assessing the appellant's visual capabilities.  Additionally, 
the Board would like to review any available medical records 
pertaining to the appellant in order to ascertain the full 
extent of her medical problems and the degree that they may 
impact upon her daily living.  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives her due process rights, the Board finds that the 
claim must be remanded for the following actions:  

1.  The RO should contact the appellant and 
request that she provide the names and 
addresses of any health care providers from 
whom she has received medical treatment, and, 
if possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  The RO should schedule the appellant for 
the appropriate VA medical examination(s) to 
determine the nature of all current disorders.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated special studies, including testing of 
her visual fields, should be performed.  The 
examiner(s) should be requested to identify all 
current disorders and to express an opinion as 
to whether the appellant's medical problems 
place her at risk for being unable to protect 
herself from the hazards or dangers incident to 
her daily environment.  The examiner(s) should 
provide complete rationale for all conclusions 
reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and her 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until she receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


